EXHIBIT 23.1 CONSENT OFMOQUIST THORVILSON KAUFMANN KENNEDY& PIEPER LLC [LETTERHEAD OFMOQUIST THORVILSON KAUFMANN KENNEDY& PIEPER LLC] CONSENT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of our report dated March 23, 2009 relatingto the consolidated financial statements of Energy Composites Corporation, which appears in Energy Composites Corporation'sAnnual Report on Form 10-K for the year ended December 31, 2008. /s/Moquist Thorvilson Kaufmann Kennedy &Pieper LLC Edina, Minnesota December
